WHEELER, District Judge.
This importation is of filtering paper, cut into disks ready for use in filtering, and are sometimes called “filters.” The tariff act of 1890 provides for duties on “papers known commercially as 'copying paper/ 'filtering paper/ 'silver paper/ and all tissue paper, white or colored, made up in copying books, reams, or in any other form,” and for a lesser duty on “manufactures of paper * *• * not specially provided for.” They have been assessed as filtering paper. The importers appeal, claiming them to be completed filters, and therefore manufactures of paper. The paper was not at all changed, except in form, by this cutting into shape. The words “made up in copying books, reams, or in any other form,” are applicable Sistributively, and seem intended to be so applied to all of the papers mentioned. The. words “or in any other form,” would be applicable to filtering papers; and as this cutting into disks is merely a change of form, these disks of filtering paper, even if they are called “filters,” are filtering paper in that form specially provided for.
Judgment affirmed.